ACCEPTED
                                                                                       03-17-00661-CR
                                                                                             21325954
                                                                             THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                    12/15/2017 4:42 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                            NO. 03-17-00661-CR

            THE THIRD SUPREME JUDICIAL DISTRICT FILED IN
                                            3rd COURT OF APPEALS
             COURT OF APPEALS AT AUSTIN, TEXAS   AUSTIN, TEXAS
                                                             12/15/2017 4:42:55 PM
AUSTIN RAY CARPENTER                   §                        JEFFREY D. KYLE
             APPELLANT                 §                              Clerk
VS.                                    §
                                       §
THE STATE OF TEXAS                     §
             APPELLEE                  §

         APPELLANT’S FIRST MOTION FOR EXTENSION
                 OF TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF
THE THIRD SUPREME JUDICIAL DISTRICT:

       COMES NOW, AUSTIN RAY CARPENTER, Appellant, by and
through his Attorney, Rudy Taylor, and files this Motion for Extension of
Time to File Brief. In support of this motion, the Appellant shows the Court
the following:

                                     I.
                   Deadline for Filing Appellant’s Brief

      The 119th Judicial District Court Reporter, April Drake, filed the
record in this case on 11/15/17. Appellant’s Brief is due 12/15/17.

                                    II.
                        Length of Extension Sought

      Appellant requests an extension of 30 days.

                                   III.
                            Need for Extension

      Appellee’s request for an extension is based on the following facts:
      Due to personal illness, court appearances, several trial preparations,
      and two bench trials, Appellant has had insufficient time to prepare
      said brief.

                                  IV.
                      Previous Appellant Extensions

      There have been no prior Appellant extensions in this appeal.

      Wherefore, Premises Considered, Appellant prays the Court grant
this motion and extend the deadline for a period of thirty (30) days.

                                       Respectfully Submitted,

                                       Rudy Taylor Law
                                       PO Box 1045
                                       Eden, Texas 76837
                                       512-387-2065
                                       866-332-2599 (fax)
                                       rudytaylorlaw@gmail.com


                                BY:_ /S/ Rudy Taylor
                                      Rudy Taylor
                                      State Bar No. 24039498
                                      ATTORNEY FOR APPELLANT

                       CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and
foregoing Appellee’s First Motion for Extension of Time to File Brief was
emailed to Stacey M. Soule, Attorney for the Appellee, at PO Box 13046,
Austin, Texas 78711-3046 on this the 15th day of December, 2017.

                                       /S/ Rudy Taylor
                                       Rudy Taylor